Title: From Abigail Smith Adams to John Quincy Adams, 28 May 1810
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear Son
Quincy May 28th 1810

I received a Letter yesterday from mrs Johnson, informing me that Capt Bandrige, in the frigate President, was to Sail with dispatches to St Petersburgh.
I embrace the opportunity, tho not more than ten days since I wrote you largely, by a vessel bound to Gottenburgh. Mr Smith a Brother of Mrs Charles Millar took charge of the Letters. Yet to learn that We are all alive and Well, by whatever opportunity, must I know give you pleasure. your dear Boys who dinned with me to day, enjoy fine health.
I returned last Evening from a visit to Atkinson where I had been to visit my Sister, and to procure a little more health and Strength. I have returnd, I think, benifitted by the journey. Your uncle, and Aunt, desire me, when I write, to remember them to you.
We have not any Letter from you of a later date than 28th of Nov’br you may easily imagine how anxious we are to learn from your own hand, how, you and your family, have supported the Rigors of a Russian Winter?
As to what relates to your Mission connected as Russia is, and Situated as we are with France—I own that I have not any very Sanguine expectations of a favorable result to America—you are accused by the English News papers of April 9th, in the following terms—“the American Minister is the meddling advocate for the exclusion of American vessels from the Russian ports, under pretence of preventing the frauds practised under the American flag; but in reality, in prosecution of the Jeffersonian Anti-commercial System”
and this Sensible paragraph is coppied into the federal papers, Without any comment and to pass where it will for Truth. the British party wish to render the Mission to Russia as unpopular as possible—thus the English writers have represented mr Forbes, the Consul at Hamburgh as equally disposed to injure his Country, at the very time when he is exerting his utmost endeavours for their benifit—
you are too much accustomed to have your good evil Spoken of, to experience any sensation, but that of pitty for those who wilfully or wickedly misrepresent you. The change of politicks in N England, is in favour and support of our own Government. foreign influence is much less predominant as it is more fully understood—Napolean can not retain it, while he is so unjustly seizing upon our commerce
I have written to you by several vessels which have Sailed from hence. my last was by the cignet Capt Caynew deliverd to Mr Smith, a Brother, of mrs C Millars who promissed to deliver the Letters himself. by him I wrote to mrs Adam’s by Captain Harrod I also wrote—your Brother, who has been very Sick, but is now recoverd, has written you largely by various opportunities. I hope to learn that Some, at least, of my Letters have reachd you—your Lectures are becomeing very popular and are much Sought for—
Mrs Johnson With whom I keep up a correspondence, has written to you by this opportunity, we communicate our intelligence to each other, and I learn from her many times, what others would not communicate—
you know what the State of the Cabinet was before you left us. Report does not make it more harmonious now between the Secretary of S——e and the Secretary of the J——y as to any dissagreement with the others. we hear nothing it is confidently Said a change will take place—The President has embarressments enough I believe; and who at the head of a Nation has not? those who envy, know not what they sigh for—
Let William know that Susan had a Letter yesterday from Caroline from Lebanon. the family were all well. John had been made a Master in Chancery, which for a young Man just getting into buisness, is as much as could be expected by way of promotion, and was the more agreable, as it was unsought, and unexpected—
With a kind remembrance to all your family and a kiss for my dear Boy Charles—I am yours / affectionate Mother
